Citation Nr: 1328006	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hernia disorder.  

2.  Entitlement to service connection for kidney stones.  

3.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to July 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal arises from a February 2010 rating decision issued by the RO.  After submitting a notice of disagreement in February 2011, and being issued a statement of the case in October 2012, the Veteran, as part of a substantive appeal (VA Form 9), received by the RO in December 2012, indicated his desire to be afforded a "BVA HEARING IN WASHINGTON, DC."  Later, however, on a VA Form 21-4138, received by the RO in July 2013, the Veteran stated that he was being scheduled for a hearing in "DC" to take place within the next 90 days.  He added that he wished to instead participate in a video-conference hearing (as permitted under 38 C.F.R. § 20.700(e)) at the RO.  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a video conference hearing.  

Accordingly, this case is REMANDED for the following development:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge at the RO.  All correspondence pertaining to this matter should be associated with the claim folders.  


The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


